1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Sequence Listing filed May 10, 2021 is approved.
3.	The abstract of the disclosure is objected to because of the presence of legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the distinction between parts (b) and (c) is unclear.  Both parts require an Fc-binding protein comprising the thirty five amino acid substitutions recited in the independent claim, and requiring at least 70% sequence homology with residues 33-208 of SEQ ID NO:4.  Part (c) includes two phrases not explicitly recited in part (b), i.e. part (c) recites “comprising an amino acid sequence” and “having antibody-binding activity”.  However, part (b) inherently recites an amino acid sequence; and the Fc-binding protein of part (b) inherently has “antibody-binding activity” due to its dependency upon independent claim 1 (see the last line) and due to its recitation of the function “Fc-binding”.  The scope of part (c) is not changed relative to part (c) merely by the explicit recitation of characteristics which are inherent in part (b).

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, or by disclosure of relevant, identifying characteristics, e.g., by structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163(II)(A)(3)(a)(ii), first paragraph. The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. See MPEP 2163(I)(A), second paragraph.

The claims recite an Fc-binding protein having antibody-binding activity, in which the protein is defined in part by function, i.e. the protein must be capable of binding to Fc and must be capable of binding to an antibody; and in part by structure, i.e. the protein must comprise 35 amino acids in the order specified in independent claim 1, i.e. Gly Met Glu Ile Pro Asn Gln Arg His Asp Asp Arg Pro Phe Ile Ser Ser Ser Glu Val Gly Glu Arg Met Phe Val Val Glu Ser Arg Lys Gly Ala Asp Val.  While these 35 amino acids must be present in the same specified order in any claimed Fc-binding protein, the claims do not set forth any limits as to the number of substitutions, deletions, insertions and/or additions which can be made to the base sequence, i.e. SEQ ID NO:4.  Note the use of “at least” at claim 1, line 2, and claim 3, lines 1-2, and the use of “or more” at dependent claim 2, part (a)(ii), line 1.  See also the specification at paragraphs [0027] and [0029].  Accordingly, the Fc-binding protein as claimed potentially embraces an infinite number of proteins comprising an infinite number of sequence variations, e.g., comprising as few as 35 amino acids, i.e. the 35 amino acids recited in independent claim 1, with every other amino acid present in SEQ ID NO:4 deleted; comprising proteins having no amino acids in common with SEQ ID NO:4, i.e. the 35 amino acid substitutions recited in independent claim, with every other amino acid non-homologously substituted; comprising proteins with the 35 amino acids recited in independent claim 1 plus an unlimited number of amino acid insertions between each pair of the 35 amino acids; etc.
 Neither the specification nor the prior art of record describes any structure-activity relationship between the 35 amino acids recited in independent claim 1 and the ability to bind to Fc and antibodies.  The specification does not provide any guidance or theoretical basis for predicting which proteins comprising the 35 amino acids might satisfy the claimed functional requirements.  Rather, the specification identifies only three specific proteins, identified as SEQ ID NOS:7, 9, and 11, which meet the claimed sequence and functional requirements.  Further, these three proteins are very closely related, differing by only a single amino acid at position 192, and do not provide a basis for predicting whether or not more widely varying sequences exhibit the claimed functions.  The limited number of specifically identified proteins is not a representative number of species for the vast number of proteins potentially encompassed by the claims.  At best, the instant application describes a roadmap for producing candidate proteins and then determining which might exhibit the requisite Fc- and antibody-binding activity.  A patent, however, “is not a reward for the search, but compensation for its successful conclusion.” University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). For that reason, the written description requirement prohibits a patentee from “leaving it to the... industry to complete an unfinished invention.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010). See also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F3d 1336, 107 USPQ2d 1457 (Fed. Cir. 2013) (the ability to assay for activity in an unpredictable art does not satisfy the requirement for a written description of the actual successful compounds).  Finally, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014) (no adequate written description for claims drawn to an antibody where the antibody is defined functionally, with limited specific examples, and with no structure-function correlation).  For the reasons set forth above, Applicants are not deemed to have completed the invention as currently claimed, and therefore are not deemed to have provided an adequate written description of the invention as claimed.
6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious an Fc-binding protein comprising the amino acid sequences recited in claim 4.  The combination of substitutions required by claim 4, relative to the base sequence, is not taught or rendered obvious by the prior art of record.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 8, 2022